Broyles, C. J.
The defendant was convicted of having, possessing, and controlling intoxicating liquors. The evidence as to her connection with the whisky was entirely circumstantial, and failed* to exclude every reasonable hypothesis save that of her guilt, and was consistent with the theory of her innocence. The court therefore erred in overruling her motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

George G. Palmer, for plaintiff in error.
O. P. McLaughlin, solicitor-general, contra.